UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1426



IN RE:   MONICA LYNN COLEMAN,

                                                                 Debtor,


-----------------------------


LORI S. SIMPSON,

                                                  Plaintiff - Appellee,


     versus



MONICA LYNN COLEMAN,


                                                 Defendant - Appellant.




Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-04-786-BEL; BK-99-5609; BK-99-56239)


Submitted:    August 25, 2005                 Decided:   August 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Monica Lynn Coleman, Appellant Pro Se. Martin Thomas Fletcher,
Jr., Kevin Gerald Hroblak, WHITEFORD, TAYLOR & PRESTON, L.L.P.,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Monica Lynn Coleman appeals the district court’s order

affirming the bankruptcy court’s order granting summary judgment in

favor of the trustee and denying her a discharge in the underlying

bankruptcy proceeding.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Simpson v. Coleman, Nos. CA-04-786-BEL;

BK-99-5609; BK-99-56239 (D. Md. Mar. 23, 2005).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -